Citation Nr: 1205042	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to a service-connected low back disability.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral fibrositis and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1957 to April 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in December 2009, when this matter was remanded for additional development.  In August 2011, the Board sought an advisory medical opinion regarding the etiology of the Veteran's psychiatric disability from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's representative has raised a claim of entitlement to a total rating based on individual unemployability (TDIU) in the context of the rating for a service connected psychiatric disability.  Inasmuch as the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the matter of the rating for psychiatric disability, the Board does not have jurisdiction over a TDIU claim stemming from such rating.  Accordingly, that matter is referred to the AOJ for appropriate action.

The matter of the rating for lumbar fibrositis and arthritis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and there is no competent evidence of a direct nexus between any current psychiatric disability and the Veteran's service.  

2.  It is reasonably shown that the depressive component/symptoms of the Veteran's variously diagnosed psychiatric disability (reasonably shown to comprise 30 percent of total psychiatric disability) results from aggravation by the Veteran's service-connected low back disability.


CONCLUSION OF LAW

Secondary service connection for the depressive component of the Veteran's variously diagnosed psychiatric disability (accounting for 30 percent of his total psychiatric disability) is warranted; service connection for all other psychiatric disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310(b) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A January 2006 letter informed the Veteran of the evidence and information necessary to substantiate the claim of service connection for a psychiatric disorder, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria and a subsequent statement of the case (SOC) and supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative had opportunity to respond and provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  The RO arranged for a VA examination to secure a medical opinion in April 2010 (with addendum in November 2010).  Furthermore, in September 2011 the Board secured a VHA medical expert advisory opinion in this matter.  As is discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant was advised of the opinion and had opportunity to respond.

Factual Background

The Veteran's service treatment records (STRs), including his March 1959 service separation examination report, are silent for complaints, findings, treatment, or diagnosis of a psychiatric disorder in service.

Postservice, the Veteran received extensive psychiatric treatment and numerous psychiatric diagnoses (starting from an initial September 1970 VA treatment report).  In pertinent part, his history of mental health treatment includes the following:  

* An April 1967 VA examination report notes that the Veteran had a negative psychiatric evaluation.  
* The earliest postservice notation of a psychiatric disability is in a September 1970 VA hospitalization report (for abdominal cramping) which notes that the Veteran "has used alcohol for depression and probably to excess."  
* A February 1972 VA examination report notes "immature hypochondriac."
* The earliest postservice notation of psychiatric treatment is in an April 1972 private hospitalization report (when the Veteran began treatment with R.D.B, M.D. (Dr. B)) which shows a diagnosis of psychotic depressive reaction.  His chief complaint was depression and he described a 16 year history of recurring emotional difficulties (thus, prior to service - as is explained below, the Veteran is presumed sound on entrance on active duty).  
* On August 1976 VA psychiatric examination, the Veteran reported that he was well in all respects until his "nerves" began to bother him during his military service.  
* A February 1977 VA treatment report notes that the Veteran had had depression since 1972 and was treated by Dr. B.
* A May 1979 letter from Dr. B notes that the Veteran "described the onset of 'nervous difficulties' back to about age 20, but related this to marital problems and the death of a relative."
* A February 1987 VA psychiatric hospitalization report notes that the Veteran reported his depression began 21 years previously (thus, in 1966 - 7 years after service) when his youngest child was had Muscular Dystrophy diagnosed.  
* April 1987 VA psychiatric hospitalization records note that the Veteran reported a history of periods of depression since 1957 (thus, since his 1st year of active duty service).
* An August 1994 letter from Dr. B notes that, in 1993, the Veteran "began to exhibit progressive dementia which was felt to be of the multiinfarct type with the added factor of chronic alcohol abuse."  
* An October 1997 private treatment report notes that the Veteran "has had recurrent psychiatric disturbance since early 60's" (thus, starting after his April 1959 separation from active duty service).
* VA outpatient treatment records (dated in 2005 and later) show that the Veteran's alcohol abuse was in remission since 2005.  
* An October 2006 statement from the Veteran notes that he had "completed one year of sobriety on September 14, 2006" and in an October 2007 statement reported having completed 2 years of sobriety.  
* An October 2005 VA mental health treatment report notes that the Veteran reported he began using alcohol at age 18, and that "his alcohol consumption increased dramatically in the 1980's when his son ... was dying."  
* An August 2007 VA treatment report states that the Veteran's chief complaint was depression related to his low back pain.  
* An August 2009 VA treatment report notes that the Veteran was depressed and wanted to drink antifreeze because he had back problems, was given pain medication and "does not like to live that way anymore."

An April 2010 VA psychiatric evaluation report notes the Veteran's claims file was reviewed; and provides diagnoses of bipolar disorder, currently in stable remission, and alcohol dependence, severe, in sustained remission; it includes the following summary/impression:

There is no doubt that he has had a serious mental disorder, with reduced reliability and productivity as a result, (although he maintained many years of postal service employment), but the first serious onset of psychiatric disorder other than alcohol dependence was alsmost 15 years after the back injury.  Alcoholism may have been aggravated by the back injury.  However, he has continued to have psychiatric hospitalizations in the last 5 years while totally abstinent.  Therefore, I think it more likely than not that his alcohol dependence was aggravated by his service-connected back condition.  Alcohol dependence is in total remission for 5 years so is not contributing to any current disability.  It is unlikely that the Bipolar mood disorder is directly related to, caused by, or aggravated by his service-connected lumbosacral injury that occurred in the military lifting a desk in 1957, this opinion based on the first onset of serious symptoms years after discharge from the military and the continued pattern of psychiatric hospitalizations in the last 5 years completely off alcohol.  I would estimate the current disability due to alcohol dependence as none.  When he was actively drinking it did play a contributing role of probably 20% to his emotional instability.  This estimate is based on the contintued instability, off alcohol, reported in the last 5 years, with the frequency of mood swings being only slightly less than when he was also drinking heavily.  

A November 2010 addendum to the April 2010 VA psychiatric examination report provides the following clarification:

The Veteran claims aggravation of alcohol dependence and Bipolar disorder by a back injury moving a desk while in the military.  

First, his baseline pre-back injury level of impairment was zero or none prior to lifting a desk and injuring his back.  

After the injury, he slowly developed alcohol dependence that he told me was caused by pain in his back, but he resolved this problem completely almost 6 years ago.  The back pain was a trigger for using alcohol as it helped relax his back and help with the pain.  He maintained full employment throughout his struggle with alcohol.  Therefore, the aggravation of his back problem by alcohol was zero or none.

He developed a serious mood instability that meets DSM criteria for Bipolar Disorder roughly 15 years after the back injury, and this problem has continued since his recovery from alcohol dependence.  I see no temporal, causal, or aggravatory link between his back injury and his Bipolar mood swing symptoms.  Therefore, the aggravation of his back problems by his Bipolar mood swing problem was zero or none.  

In August 2011, the Board found that the April 2010 VA examination report and medical opinion and the November 2010 addendum did not include an adequate discussion of the evidentiary record to resolve all of the medical questions raised in this matter and offered a conclusory opinion (without adequate rationale).  The discussion of whether the Veteran's low back disability was aggravated by a psychiatric disability and alcoholism (and not vice-versa) is not material; the April/November consulting provider did not address whether the Veteran's alcoholism was primary or a symptom of a psychiatric disability (a distinction that is significant in light of governing law which prohibits compensation for primary alcoholism); and it provided two diagnoses, both stated as in remission (suggesting the Veteran now has no active psychiatric disability).  The examiner did not discuss the August 2007 VA diagnosis of a mood disorder secondary to generalized medical condition or the clinical evidence showing the Veteran continues to receive psychiatric treatment.  [Governing caselaw provides that for purposes of establishing service connection, the requirement of a current disability is met if such chronic disability is manifested at any time during the pendency of a claim.]  To resolve the matter the Board sought a VHA expert medical advisory opinion.  

In a September 2011 opinion (based on a thorough and detailed review of the claims file), a VA psychiatrist provided diagnoses of mood and psychotic disorders (bipolar disorder, schizoaffective disorder, schizophrenia, depression, major depression, and mood disorder secondary to general medical condition), a chronic progressive cognitive disorder (Alzheimer's, vascular, and unspecified type dementia), a personality disorder, and alcohol dependence.  Regarding the mood and psychotic disorders, the medical expert stated:

There is less evidence in the Appellant's records for a primary diagnosis of schizophrenia than the preponderance of evidence for bipolar disorder or schizoaffective disorder.  No evidence in the record is observed that supports the theory that schizophrenia was incurred, caused, or aggravated by the service-connected lumbosacral spine disability

Considering the appellant's history of symptoms throughout his lifetime, the preponderance of evidence supports the diagnosis of schizoaffective disorder as best accounting for the majority of symptomatic episodes and best reconciling the apparent discrepancy in diagnoses between schizophrenia and bipolar or depressive disorders.

The preponderance of the evidence in the chart does not support the theory that schizoaffective disorder was incurred in service or caused or aggravated by the Appellant's service connected lumbosacral spine disability.  

The Appellant's record reflects multiple psychiatric admissions spanning four decades and the documentation of the presence of back pain is inconsistent.  A single hospital admission documented in August 2007 mood disorder due to a general medical condition.  This diagnosis was documented by a resident physician and was not specifically substantiated by the attending physician.  The diagnosis was not found in 11 of 12 discharge summaries since December 2005.  The diagnosis of mood disorder due to a general medical condition accounts for substantially fewer symptomatic episodes (as evidenced by hospitalization) than bipolar disorder, schizoaffective disorder, major depression, or schizophrenia; therefore, mood disorder due to a general medical condition is not likely to account for the overall disease process.  

It is the opinion of the current examiner that whether the most accurate diagnosis is bipolar disorder, depression, major depression, schizophrenia, or schizoaffective disorder, the record reflects in psychiatric hospital discharge summaries a recurring pattern of depressive episodes associated with back pain attributable to the service connected lumbosacral spine disability.  It is as [sic] least as likely as not that the depression was aggravated by the service connected lumbosacral spine disability because the episodes of hospitalization with both diagnoses listed are increasing in frequency.  

While the correlation between depressive symptoms and back pain does not necessarily imply a directly aggravating relationship, the correlation does in the opinion of the examiner imply that it is at least as likely not that the back pain attributable to the service connected lumbosacral spine disability aggravates the depressive symptoms.  This is true whether the depressive symptoms are attributed to a diagnosis of depression or major depression per se, or whether depressive symptoms are attributed to symptoms of an overall diagnosis of bipolar disorder, schizophrenia, or schizoaffective disorder.  

It is the opinion of the current examiner that the aggravation of depressive symptoms by back pain likely contributes to about twenty to thirty percent of the overall worsening of the level of psychiatric disability.  The remainder of the worsening of the level of psychiatric disability is likely due to the natural course of the disease process, whether due to bipolar disorder, depression, major depression, schizophrenia, schizoaffective disorder, dementia, or other factors.  

The medical expert stated that cognitive and personality disorders are not likely to have been incurred by military service or caused or aggravated by the service connected lumbosacral spine disability.  The medical expert also stated that the "diagnoses of personality disorder is not likely to be a significant factor in the overall level of disability as it is not widely recorded over time and between physicians."

Finally, regarding alcohol dependence, the medical expert stated:  

The record reflects attributions of aggravation of alcohol dependence by pain attributed to service-connected lumbosacral spine disability.  However, the record also reflects at different times attributions of other stressors such as grief or depression as aggravating alcohol dependence.  The record also reflects drinking heavily which predated military service and the service connected lumbosacral spine disability.  

It is the opinion of the current examiner that the alcohol dependence was not incurred in service and was not caused by the service connected lumbosacral spine disability.  

It is the opinion of the current examiner that alcohol dependence is a primary disorder in the Appellant's case and is likely to have been aggravated in equal measure by any psychosocial or biological stressor throughout the lifetime of the Appellant.  The aggravation of alcohol dependence by the service connected lumbosacral spine disability alone cannot be estimated without resort to mere speculation.  

Since 2005, alcohol dependence has been in remission and is not increasingly contributing to the overall level of disability.  

Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  The elements of a successful secondary service connection claim are: Evidence of the disability for which service connection is sought; a service connected disability; and evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claims were pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

As a psychiatric disability was not noted on service entrance, the Veteran is presumed sound as to a psychiatric disorder when he entered service.  38 U.S.C.A. § 1111 (West 2002). 

A psychiatric disability was not manifested in service.  Although the Veteran has reported that his "nerves" began to bother him in service and that he has had periods of depression since service (on August 1976 VA examination and April 1987 VA psychiatric hospitalization); the first clinical evidence of mental health complaints is in a September 1970 (over 11 years after service separation) VA treatment report. Vague accounts of remote appearances of symptoms, unsupported by any corroborating evidence, are a highly unreliable source of information.  It is not otherwise shown or suggested by the competent evidence of record, or alleged, that his psychiatric disability is somehow directly related to the Veteran's active service or was manifested during the first postservice year.  Consequently, service connection for the Veteran's psychiatric disability on the basis that it was incurred or aggravated in service, or on a presumptive basis (for the psychotic component as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The instant claim is primarily one based on a secondary service connection theory of entitlement.  The Veteran contends that his alcoholism and depression are due to/aggravated by his service-connected back disorder and associated physical limitations.  

As outlined above, it is well-established that the Veteran has variously diagnosed psychiatric disabilities.  As is also noted above, he has established service connection for lumbosacral fibrositis and arthritis.  What remains to be shown to establish secondary service connection is that a psychiatric disability was either caused or aggravated by the low back disability.  The Board finds that the most probative evidence in this matter is the September 2011 opinion of the consulting VHA expert (because it is the only opinion that reflects familiarity with the entire record and addresses all factors presented; because it is accompanied by a detailed explanation of rationale; and because it is offered by a Board-certified psychiatrist, who is eminently qualified to provide it).

The VHA medical expert opined, with detailed explanation of rationale, in essence, that the depressive component of the Veteran's psychiatric disability (which accounts for -with resolution of reasonable doubt in the Veteran's favor-approximately 30 percent of total psychiatric disability) is the result of aggravation by the service-connected low back disability.  Accordingly, service connection for the depressive component of the Veteran's psychiatric disability/30 percent of his total psychiatric disability is warranted.  

The VHA expert also opined, in essence and with explanation of rationale, that the Veteran's other variously diagnosed psychiatric mood and psychotic disorders and cognitive disorder/dementia, alcoholism, were unrelated to service (or caused or aggravated by the serviced-connected back disability).  The expert noted that the etiology of bipolar disorder is idiopathic (i.e., without known cause); that cognitive disorder/dementia (vascular or Alzheimer's type) are progressive entities (in essence with no known link to service or to the Veteran's service connected disability); that the Veteran's alcoholism was primary (and in remission)(and therefore not a disability for which service connection is payable; see 38 U.S.C.A. § 1110) and that the diagnosis of a personality disorder was not well-established (and did not contribute significantly to the Veteran's psychiatric impairment) (notably, personality disorders, of themselves, are not compensable disabilities; see 38 C.F.R. § 3.303(c)).  The Board finds the VHA expert's opinion persuasive.  Significantly, there is no medical opinion evidence to the contrary.  The etiology questions presented in this matter are complex medical questions beyond the capability of lay observation.  see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


ORDER

Service connection for the depressive component of the Veteran's service-connected disability (30 percent of his total psychiatric impairment) is granted; service connection for psychiatric disability other than due to the depressive component is denied.  


REMAND

The December 2009 Board Remand ordered an examination of the Veteran to assess the current severity of his lumbosacral spine disability.  The examiner was to specifically identify any neurological manifestations (noting prior clinical findings), commenting on the alleged neurological manifestations of radiating pain into an extremity and alleged bowel and bladder impairment.

In April 2010, the Veteran was afforded VA neurologic/spine examination.  The examination report shows that sensory evaluation was normal but includes a diagnosis of "lumbar radiculopathy vs. peripheral neuropathy related to ETOH abuse."  The examiner also opined that "alleged bowel and bladder impairment seems to be more of urgency issues related to proximity of facilities, BPH and veteran's mental ability (dementia vs long term ETOH abuse) to act on the urge to urinate or defecate.  There were no abnormal clinical findings to bowel or bladder."  However, the examiner did not address/consider the March 2007 private treatment report which notes that X-rays of the Veteran's back found spurring which could be impinging on nerves causing bladder and bowel incontinence.  Furthermore, a March 2007 private treatment report notes that the Veteran's "diarrhea with cranial rectal incontinence probably multifactoral, could be secondary to underlying alcoholic neuropathy, early dementia and/or back problems causing nerve impingement with bladder and bowel incontinence."  Consequently, the examination report is inadequate for rating purposes, and another examination is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The record also suggests that the Veteran receives ongoing treatment for his service-connected disabilities.  Updated treatment records are pertinent evidence, and must be secured; notably, VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his mental health, orthopedic and neurologic complaints since March 2011 (the most recent treatment records associated with the claims file), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disabilities from March 2011 to the present.

2.  The RO should the arrange for the Veteran to be examined by an orthopedist or neurologist to determine the severity of his service-connected lumbosacral spine disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  All symptoms and functional limitations due to the service-connected lumbosacral spine disability should be described in detail.  The examiner should:

a)  Identify any/all neurological manifestations, to include comment on the alleged neurological manifestations of radiating pain into an extremity and alleged bowel and bladder impairment (and the 2007 private treatment reports of notations of neurological impairment).  

b)  Note whether the spine is ankylosed, and if so, in what position?.  

c)  Note whether there were (and if so frequency and duration) any occasions in the past year when the Veteran was placed on bed-rest for his service connected back disability.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  The RO should then readjudicate the matter of the rating for the  low back disability.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


